Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00394-CR

                                         Leticia Ann PEREZ,
                                               Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020CR2222
                         Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: August 10, 2022

DISMISSED

           Appellant Leticia Ann Perez entered into a plea bargain with the State pursuant to which

she pleaded nolo contendere to robbery. The trial court imposed sentence in accordance with the

agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant filed a notice of appeal, and the district

clerk filed a copy of the clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification

and a written plea bargain agreement. See id. R. 25.2(d). We must dismiss an appeal “if a
                                                                                      04-22-00394-CR


certification that shows the defendant has the right of appeal has not been made part of the record.”

Id.

       Here, the clerk’s record establishes that the punishment assessed by the trial court does not

exceed the punishment recommended by the prosecutor and agreed to by appellant. See id. R.

25.2(a)(2). The record also supports the trial court’s certification that appellant does not have a

right to appeal. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005) (holding that

court of appeals should review clerk’s record to determine whether trial court’s certification is

accurate). We therefore issued an order notifying appellant that we would dismiss this appeal

pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure unless an amended

certification showing that appellant has the right to appeal was made part of the appellate record

by August 1, 2022. No amended certification was filed. Accordingly, we dismiss this appeal. See

TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-